DETAILED ACTION

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest “a computing unit configured to determine whether the drilling resistance and the feed speed of the drill satisfy the first conversion condition or the second conversion condition; 20a force control module configured to provide a feed force to the drill, and the feed force is a fixed value given that the first conversion condition is 15File:US14458F0SUNDIAL CONFIDENTIAL satisfied; and a conversion module configured to convert the feed force and the feed speed according to a determination result of the first conversion condition or the second conversion condition”, as recited in claim 1, in combination with the remaining features and element of the claimed invention.
The prior art of record fails to teach or fairly suggest “determining whether the current mode satisfies the first conversion 20condition according to the drilling resistance and the feed speed of the drill, and when the first conversion condition is satisfied, the drilling method 17File:US14458F0SUNDIAL CONFIDENTIAL comprises providing the first impedance to the processing platform and change a feed force of the drill to a fixed value, determining whether the current mode satisfies the second conversion condition according to the drilling impedance and the feed speed of the drill, 5and when the second conversion condition is satisfied, the drilling method comprises providing the second impedance to the processing platform and changing the feed force and the feed speed of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
09/19/21